DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Expression 1 from claim 13 is an indefinite mathematical expression. There is no way to solve for: 
P ≥ hydraulic head difference R0 (mmH2O) ….. (1) 
It is noted that “…..” is not a mathematical expression. “(1)” is not defined in the claims nor Specification. It is unclear if “mmH2O” are units or another value. “hydraulic head difference” also not defined. It is unclear if “hydraulic head difference” is a label for “R0” or if it is another value to be added to the equation. 
This expression is so incomplete that examination of this claim over the prior art is precluded as it is impossible to ascertain the meaning of this expression.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-12, 14, 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (2016/0348857).
With respect to claim 1, Miyata teaches a wavelength conversion element (2) comprising: a phosphor layer (layer of items 10 in Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11/Fig. 11) including a plurality of phosphor particles (10), the phosphor layer having a gap (6) therein; a refrigerant that cools the phosphor layer (arrows inside 4); a refrigerant transport member (6 and 8 and see “an object…includes micro-passages (channel 6)” in paragraph 58) provided in contact with the phosphor layer (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11), the refrigerant transport member circulating the refrigerant (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11/Fig. 11 and paragraph 56); and a housing (4) that encapsulates the phosphor layer, the refrigerant, and the refrigerant transport member (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11), the housing including a protective layer (inside surface of 4) on at least a portion of an inner wall (Fig. 1/Fig. 4/Fig. 7/Fig. 8/Fig. 11).  
As for claim 2, Miyata teaches wherein the housing includes a storage section (inside volume of 4) and a sealing section (portion of 4 below section/object 8) having light transmissivity (Fig. 1), the storage section storing the phosphor layer (layer of items 10 in Fig. 1), the refrigerant (arrows inside 4), and the refrigerant transport member (6 and 8 and paragraph 58), the sealing section defining an internal space in the housing 
As for claim 3, Miyata teaches wherein the protective layer (inside surface of 4) is provided in regions of the storage section (inside volume of 4) and the sealing section (portion of 4 below section/object 8) other than regions opposed to the phosphor layer and is further provided on a surface of the refrigerant transport member (6 and 8), the storage section and the sealing section defining the internal space (Fig. 1).  
As for claim 5, Miyata teaches wherein the refrigerant is circulated by capillary force generated in the phosphor layer and capillary force generated by the refrigerant transport member, and the capillary force in the phosphor layer is greater than the capillary force in the refrigerant transport member (paragraph 58).  

As for claim 6, Miyata teaches wherein the refrigerant transport member (6 and 8) has light reflectivity (Fig. 8 and paragraph 93).  

As for claim 7, Miyata teaches wherein the phosphor layer (layer of 10) has a space between the phosphor layer and a side wall of the housing (Fig. 4).  
As for claim 9, Miyata teaches wherein the refrigerant transport member has a flow path on a contact surface with the phosphor layer, the flow path being for transporting the refrigerant (paragraphs 56 and 58).  
As for claim 10, Miyata teaches wherein the phosphor layer is directly cooled by latent heat caused by vaporization of the refrigerant (paragraphs 56 and 58).  

As for claim 12, Miyata teaches wherein the housing includes a rotatable wheel member and the phosphor layer has an annular shape (Fig. 11).  
As for claim 14, Miyata teaches all of the claimed elements, as is discussed above.  
As for claim 16, Miyata teaches wherein at least the light emitting section (10) of the phosphor layer includes no gap (Figs. 1-2).  
 	As for claim 19, Miyata teaches wherein the refrigerant transport member is disposed on the one surface side of the phosphor layer and has an opening at a position opposed to the light emitting section and a light-transmissive member is disposed in the opening (Figs. 1 and/or 4).  
As for claim 20, Miyata teaches all of the claimed elements, as is discussed above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata.
With respect to claim 4, Miyata teaches all of the claimed elements, as is discussed above, as well as wherein the protective layer includes a metal material having a standard electrode potential (paragraph 91). Although Miyata does not explicitly teach a standard electrode potential of more than 0.35 V, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would 
As for claim 8, Miyata teaches all of the claimed elements, as is discussed above, as well as wherein the phosphor layer and the refrigerant transport member each have an open-cell porous structure (paragraph 58). Although Miyata does not explicitly teach an average pore size of the phosphor layer is smaller than an average pore size of the refrigerant transport member, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment with and optimize the average pore size of the refrigerant transport member simply as a biproduct of experimenting with/optimizing the porous substance used. 
.

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 15, the prior art does not teach or suggest wherein the phosphor layer has a plurality of gaps, the plurality of gaps being distributed to gradually decrease in the average pore size from the one surface to the light emitting section on the other surface, along with the other limiting elements of claims 14 and 15.  
As for claim 18, the prior art does not teach or suggest wherein the phosphor layer includes a first layer and a second layer, the first layer including a plurality of phosphor particles, the second layer including a porous material that does not contribute to light emission, and a plurality of gaps is formed in the second layer, the plurality of gaps changing in average size from the one surface to the other surface, along with the other limiting elements of claims 14 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/16/2022